DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 12, and 20 are objected to because of the following informalities:  
In claim 4, line 2, “and include a plurality of speed steps” should read “and includes a plurality of speed steps.”
In claim 12, lines 2-3, “and include a plurality of speed steps” should read “and includes a plurality of speed steps.”
In claim 20, line 2, “and include a plurality of speed steps” should read “and includes a plurality of speed steps
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



In claim 1, lines 7-8, “adding, by the computer, the pattern components together to produce one or more results” renders claim 1 indefinite because this element does not make sense in the context of the other claim elements reciting “receiving, by a computer from one or more sensors, condition monitoring data; sweeping, by the computer, one or more patterns along a speed range against the condition monitoring data; multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” in lines 2-6.  If the “results” are obtained only by adding the pattern components together, the other claims elements with the exception of introducing the “one or more 

In claim 9, line 4, “by a computer” renders claim 9 indefinite to due previous recitation of “a computer” in line 3.  For the purpose of examination, “by a computer” in line 4 is interpreted as “by the computer.”

In claim 9, lines 7-8, “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” renders claim 9 indefinite due to the unclear relation of “a matching environmental spectral component” to the rest of the claim.  The previous element, in lines 5-6, recites “sweeping, by the computer, one or more patterns along a speed range against the condition monitoring data,” and based on the specification, it appears as if there should be some relation between the sweeping and multiplying steps based on a relation between “condition monitoring data” and “a matching environmental spectral component” (see FIG. 3 depicting measured vibration harmonics (i.e., condition monitoring data) in comparative relation to patterns).  However, neither claim 9 nor the specification expressly discloses a relation between the “condition monitoring data” and “a matching environmental spectral component.”  In order to make sense of the claim as a whole, 

In claim 9, lines 9-10, “adding, by the computer, the pattern components together to produce one or more results” renders claim 9 indefinite because this element does not make sense in the context of the other claim elements reciting “receiving, by a computer from one or more sensors, condition monitoring data; sweeping, by the computer, one or more patterns along a speed range against the condition monitoring data; multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” in lines 3-7.  If the “results” are obtained only by adding the pattern components together, the other claims elements with the exception of introducing the “one or more patterns” and “each pattern component of the one or more patterns,” do not appear to play any role in obtaining the “results.”  Moreover, the step of “adding, by the computer, the pattern components together to produce one or more results” in lines 9-10 of claim 9 does not make sense in view of the dependencies between the “results” in claim 9 and the “results” recited in dependent claim 13 (how can the addition of patterns (e.g., predetermined defect frequency information) produce a result in the form of a shaft speed and/or a most probably defect?). 

In claim 17, lines 8-9, “multiply each pattern component of the one or more patterns by a matching environmental spectral component” renders claim 17 indefinite due to the unclear relation of “a matching environmental spectral component” to the rest of the claim.  The 

In claim 17, line 10, “add the pattern components together to produce one or more results” renders claim 17 indefinite because this element does not make sense in the context of the other claim elements reciting “receiving, by a computer from one or more sensors, condition monitoring data; sweeping, by the computer, one or more patterns along a speed range against the condition monitoring data; multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” in lines 6-9.  If the “results” are obtained only by adding the pattern components together, the other claims elements with the exception of introducing the “one or more patterns” and “each pattern component of the one or more patterns,” do not appear to play any role in obtaining the “results.”  


Program product claims 10-13 are recited as depending from dependent method claim 7.  For the purpose of examination, claims 10-13 are interpreted as depending from independent program product claim 9.
System claims 18-20 are recited as depending from method claim 1.  For the purpose of examination, claims 18-20 are interpreted as depending from independent system claim 17.
Claims 14-16 are rejected as indefinite for apparent incorrect recitation of the “method” in line 1 of each of claims 14-16.  For the purpose of examination, “method” in line 1 of each of claims 14-16 is interpreted as “program product.”

Claims 2-8 depend from rejected claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention in each of these claims is directed to the abstract idea judicial exception without significantly more.
Claim 1, closely representative of independent claims 9 and 17, recites:
“[a] method comprising: 
receiving, by a computer from one or more sensors, condition monitoring data;
sweeping, by the computer, one or more patterns along a speed range against the condition monitoring data; 
multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component; and 
adding, by the computer, the pattern components together to produce one or more results.”
The claim limitations considered to fall within in the abstract idea are highlighted in bold font above and the remaining features are “additional elements.”
Step 1 of the subject matter eligibility analysis entails determining whether the claimed subject matter falls within one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  Claim 1 recites a method, claim 9 recites a program product, and claim 17 recites a system and therefore each of claims 1, 9, and 17 falls within a statutory category.
Step 2A, Prong One of the analysis entails determining whether the claim recites a judicial exception such as an abstract idea.  Under a broadest reasonable interpretation, the highlighted portions of claim 1 fall within the abstract idea judicial exception.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the highlighted subject matter falls within the mental processes category (including an observation, evaluation, judgment, opinion) and the mathematical concepts category (mathematical relationships, mathematical formulas or equations, mathematical calculations). MPEP § 2106.04(a)(2).
The recited functions:
 “sweeping” “one or more patterns along a speed range against the condition monitoring data;” 

“adding” “the pattern components together to produce one or more results,”
may be performed as mental processes.  Sweeping (i.e., comparing) one or more patterns along a speed range against the condition monitoring data may be performed via mental processes (e.g., mental evaluation of displayed or numerically represented patterns versus measured values).  Multiplying each pattern component of the one or more patterns by a matching environmental spectral component and adding the pattern components together to produce one or more results may be performed via mental processes (e.g., numeric arithmetical by pen and paper).  The type of high-level information analysis and deduction recited in these elements has been found by the Federal Circuit to constitute patent ineligible matter (see Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind).
The recited functions: 
 “multiplying” “each pattern component of the one or more patterns by a matching environmental spectral component;” and 
“adding” “the pattern components together to produce one or more results,” 
are determined by the Examiner as also falling within the mathematical relationships sub-category of mathematical concepts (MPEP 2106.04(a)(2)) because multiplying and adding values are fundamentally characterized by mathematical calculations and therefore constitute mathematical relationships.  

MPEP § 2106.04(d) sets forth considerations to be applied in Step 2A, Prong Two for determining whether or not a claim integrates a judicial exception into a practical application. Based on the individual and collective limitations of claim 1 (and similarly for claims 9 and 17) and applying a broadest reasonable interpretation, the most applicable of such considerations appear to include: improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); and effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)).
Regarding improvements to the functioning of a computer or other technology, none of the additional elements, including “a computer” and “receiving, by a computer from one or more sensors, condition monitoring data” appear to integrate the abstract idea in a manner that technologically improves any aspect of a device or system that may be used to implement the highlighted steps or a device for implementing the highlighted steps such as a signal processing device or a generic computer.  
Regarding application of the judicial exception with, or by use of, a particular machine, the additional element “receiving, by a computer from one or more sensors, condition 
Regarding a transformation or reduction of a particular article to a different state or thing, claim 1 (and similarly for claims 9 and 17) does not include any such transformation or reduction.  Instead, claim 1 as a whole entails receiving input information (i.e., condition monitoring data), applying processing techniques (i.e., spectral comparison) to the information to obtain and deduce results information with the additional element “receiving, by a computer from one or more sensors, condition monitoring data” failing to provide a meaningful integration of the abstract idea in an application that transforms an article to a different state.  Instead, the additional elements represent extra-solution activity that does not integrate the judicial exception into a practical application.  In view of the various considerations encompassed by the Step 2A, Prong Two analysis, claim 1 (and similarly claims 9 and 17) does not include additional elements that integrate the recited abstract idea into a practical application.
Therefore, claims 1, 9, and 17 are each directed to a judicial exception and require further analysis under Step 2B.
Regarding Step 2B, and as explained in the Step 2A Prong Two analysis, the additional element in claim 1 (and similarly for claims 9 and 17) appears to be generic and well understood as evidenced by the disclosures of Liszka (US 4989159) and Miyasaka (JP 2007285875A), each of which teach virtually the same condition monitoring data receiving feature in which measured data to be analyzed is received by a computer from sensors.    

Independent claims 1, 9, and 17 are therefore not patent eligible.
Dependent claims 2-8, 10-16, and 18-20 provide additional features/steps which are part of an expanded algorithm that includes the abstract idea of independent claims 1, 9, and 17 (Step 2A, Prong One).  None of dependent claims 2-8, 10-16, and 18-20 recite additional elements that integrate the abstract idea into practical application (Step 2A, Prong Two), and all fail the “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
Dependent claims 2-8, 10-16, and 18-20 therefore also constitute ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liszka (US 4989,159) in view of Miyasaka (JP2007285875A).

As to claim 1, Liszka teaches “[a] method (Abstract, method for monitoring the operational state of a machine) comprising: 
receiving, by a computer from one or more sensors, condition monitoring data (FIG. 1; col. 1, lines 30-32, microprocessor 3 receiving sensor inputs from sensors S1-Sn); 
sweeping, by the computer, one or more patterns along a speed range (FIG. 2, “MACHINE DATA” combined with revolution rates n1 and n2; col. 2, line 36 through col. 3, line 6, theoretically calculated peaks determined at various revolution rates) against the condition monitoring data (FIG. 2, block reciting “MATCHING OF SENSED AND CALCULATED PEAKS;” col. 2, lines 58-62; col. 3, lines 14-21, measured peaks matched with calculated peaks );” and 
“adding, by the computer, the pattern components together to produce one or more results (FIG. 2, block reciting “SUMMING OF WEIGHTS Wijk CORRESPONDING TO Ei; col. 3, lines 27-31).”
Liszka teaches calculating an adjustment weight for the matching spectral components in which the adjustment weight is proportional to the peak amplitude (col. 3, lines 21- 26) but does not expressly teach “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component.”

In view of Liszka’s teaching of calculating an adjustment weight for the matching spectral components that is proportional to peak amplitude (with the matching calculated peak having the closest amplitude proportion with respect to background noise) and Miyasaka’s teaching of multiplying spectral components, it would have been obvious to one of ordinary skill in the art before the filing date, to have configured the system/method disclosed by Liszka so that the adjustment weight for the matching spectral components is calculated by “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component.”  The suggestion for using multiplication of the measured components by pattern components is provided by Liszka’s teaching of calculating the weighting so that it is proportional to amplitude above background noise and Miyasaka’s teaching of multiplying spectral components to improve error recognition.  The suggestion for using the pattern components in particular as the multiplier is suggested by the general intent of Liszka’s method/system to match the measured components with the calculated components to ultimately identify abnormalities so that matching calculated component would be a readily available multiplier that would coincide with the matching function.

As to claim 2, the combination of Liszka and Miyasaka teaches the method claim 1 “wherein the condition monitoring data includes bearing vibration harmonics (Liszka: col. 2, lines 63-68. Miyasaka: page 3, section (11), paragraph beginning with “The detection unit 20 includes”).”

As to claim 3, the combination of Liszka and Miyasaka teaches the method of claim 1, wherein the one or more sensors measures (Liszka: FIG. 1; col. 2, lines 31-33, data measured by sensors received by microprocessor 3 from sensors S1-Sn), records, and transmits the condition monitoring data of a bearing (Miyasaka: FIGS. 1 and 2,  sensor 22 coupled to signal processing unit 32 that includes storage unit 50; page 3, section (11), paragraph beginning with “The detection unit 20 includes”).

As to claim 4, the combination of Liszka and Miyasaka teaches the method claim 1 “wherein the speed range is predefined from a highest” “speed to a lowest” “speed and include a plurality of speed steps (Liszka: col. 3, lines 2-13, multiple revolution rates (multiple steps) forming a range that incidentally will have a highest and lowest speed).”
Liszka and Miyasaka do not explicitly disclose that the highest speed and lowest speed in the range are “expected.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have set the range of revolution rates by which to detect defects in terms of expectation of highest and lowest operating speeds.  The motivation would have been to determine error results over the operational range of the machine under test.

As to claim 5, the combination of Liszka and Miyasaka teaches the method claim 1 “wherein the one or more results includes at least one of a shaft speed, a most probable defect, and a most probable defect frequency (Liszka: col. 3, line 67 through col. 4, line 8, abnormal operation statistically detected).”

As to claim 9, Liszka teaches “[a] computer program product comprising a computer readable storage medium having program instructions embodied therewith (FIG. 1, microprocessor 3 and computer 4), the program instructions executable by a computer to cause (col. 2, lines 30-55, processing performed by microprocessor 3 and computer 4):
receiving, by a computer from one or more sensors, condition monitoring data (FIG. 1; col. 1, lines 30-32, microprocessor 3 receiving sensor inputs from sensors S1-Sn); 
sweeping, by the computer, one or more patterns along a speed range (FIG. 2, “MACHINE DATA” combined with revolution rates n1 and n2; col. 2, line 36 through col. 3, line 6, theoretically calculated peaks determined at various revolution rates) against the condition monitoring data (FIG. 2, block reciting “MATCHING OF SENSED AND CALCULATED PEAKS;” col. 2, lines 58-62; col. 3, lines 14-21, measured peaks matched with calculated peaks)” 
“and adding, by the computer, the pattern components together to produce one or more results (FIG. 2, block reciting “SUMMING OF WEIGHTS Wijk CORRESPONDING TO Ei; col. 3, lines 27-31).”
Liszka teaches calculating an adjustment weight for the matching spectral components in which the adjustment weight is proportional to the peak amplitude (col. 3, lines 21- 26) but 
Miyasaka teaches amplifying error components in spectral results by multiplying spectrum data to enhance error detection (page 3, section (11), paragraph beginning with “According to the abnormality diagnosis”).
In view of Liszka’s teaching of calculating an adjustment weight for the matching spectral components that is proportional to peak amplitude (with the matching calculated peak having the closest amplitude proportion with respect to background noise) and Miyasaka’s teaching of multiplying spectral components, it would have been obvious to one of ordinary skill in the art before the filing date, to have configured the system/method disclosed by Liszka so that the adjustment weight for the matching spectral components is calculated by “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component.”  The suggestion for using multiplication of the measured components by pattern components is provided by Liszka’s teaching of calculating the weighting so that it is proportional to amplitude above background noise and Miyasaka’s teaching of multiplying spectral components to improve error recognition.  The suggestion for using the pattern components in particular as the multiplier is suggested by the general intent of Liszka’s method/system to match the measured components with the calculated components to ultimately identify abnormalities so that matching calculated component would be a readily available multiplier that would coincide with the matching function.

As to claim 10, the combination of Liszka and Miyasaka teaches the computer program product of claim 9 “wherein the condition monitoring data includes bearing vibration harmonics (Liszka: col. 2, lines 63-68. Miyasaka: page 3, section (11), paragraph beginning with “The detection unit 20 includes).”

As to claim 11, the combination of Liszka and Miyasaka teaches the computer program product of claim 9, wherein the one or more sensors measures (Liszka: FIG. 1; col. 2, lines 31-33, data measured by sensors received by microprocessor 3 from sensors S1-Sn), records, and transmits the condition monitoring data of a bearing (Miyasaka: FIGS. 1 and 2,  sensor 22 coupled to signal processing unit 32 that includes storage unit 50; page 3, section (11), paragraph beginning with “The detection unit 20 includes”).

As to claim 12, the combination of Liszka and Miyasaka teaches the computer program product 9 “wherein the speed range is predefined from a highest” “speed to a lowest” “speed and include a plurality of speed steps (Liszka: col. 3, lines 2-13, multiple revolution rates (multiple steps) forming a range that incidentally will have a highest and lowest speed).”
Liszka and Miyasaka do not explicitly disclose that the highest speed and lowest speed in the range are “expected.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have set the range of disclosed revolution rates by which to detect defects in terms of expectation of highest and lowest operating speeds.  The motivation would have been to determine error results over the operational range of the machine under test.

As to claim 13, the combination of Liszka and Miyasaka teaches the computer program product of claim 9 “wherein the one or more results includes at least one of a shaft speed and a most probable defect (Liszka: col. 3, line 67 through col. 4, line 8, abnormal operation statistically detected).”

As to claim 17, Liszka teaches “[a] system (FIG. 1, system for monitoring the operational state of a machine) comprising: 
one or more sensors configured to output condition monitoring data (FIG. 1, sensors S1-Sn coupled with microprocessor 3); and 
a computer in signal communication with the one or more sensors to receive the condition monitoring data (FIG. 1; col. 1, lines 30-32, microprocessor 3 and computer 4 receiving sensor inputs from sensors S1-Sn), the computer configured to perform operations comprising:  
sweep one or more patterns along a speed range (FIG. 2, “MACHINE DATA” combined with revolution rates n1 and n2; col. 2, line 36 through col. 3, line 6, theoretically calculated peaks determined at various revolution rates) against the condition monitoring data (FIG. 2, block reciting “MATCHING OF SENSED AND CALCULATED PEAKS;” col. 2, lines 58-62; col. 3, lines 14-21, measured peaks matched with calculated peaks );” and 
“add the pattern components together to produce one or more results (FIG. 2, block reciting “SUMMING OF WEIGHTS Wijk CORRESPONDING TO Ei; col. 3, lines 27-31).”

Miyasaka teaches amplifying error components in spectral results by multiplying spectrum data to enhance error detection (page 3, section (11), paragraph beginning with “According to the abnormality diagnosis”).
In view of Liszka’s teaching of calculating an adjustment weight for the matching spectral components that is proportional to peak amplitude (with the matching calculated peak having the closest amplitude proportion with respect to background noise) and Miyasaka’s teaching of multiplying spectral components, it would have been obvious to one of ordinary skill in the art before the filing date, to have configured the system/method disclosed by Liszka so that the adjustment weight for the matching spectral components is calculated by “multiply(ing) each pattern component of the one or more patterns by a matching environmental spectral component.”  The suggestion for using multiplication of the measured components by pattern components is provided by Liszka’s teaching of calculating the weighting so that it is proportional to amplitude above background noise and Miyasaka’s teaching of multiplying spectral components to improve error recognition.  The suggestion for using the pattern components in particular as the multiplier is suggested by the general intent of Liszka’s method/system to match the measured components with the calculated components to ultimately identify abnormalities so that matching calculated component would be a readily available multiplier that would coincide with the matching function.

As to claim 18, the combination of Liszka and Miyasaka teaches the system of claim 17 “wherein the condition monitoring data includes bearing vibration harmonics (Liszka: col. 2, lines 63-68. Miyasaka: page 3, section (11), paragraph beginning with “The detection unit 20 includes).”

As to claim 19, the combination of Liszka and Miyasaka teaches the system product of claim 17, wherein the one or more sensors measures (Liszka: FIG. 1; col. 2, lines 31-33, data measured by sensors received by microprocessor 3 from sensors S1-Sn), records, and transmits the condition monitoring data of a bearing (Miyasaka: FIGS. 1 and 2,  sensor 22 coupled to signal processing unit 32 that includes storage unit 50; page 3, section (11), paragraph beginning with “The detection unit 20 includes”).

As to claim 20, the combination of Liszka and Miyasaka teaches the system of claim 17 “wherein the speed range is predefined from a highest” “speed to a lowest” “speed and include a plurality of speed steps (Liszka: col. 3, lines 2-13, multiple revolution rates (multiple steps) forming a range that incidentally will have a highest and lowest speed).”
Liszka and Miyasaka do not explicitly disclose that the highest speed and lowest speed in the range are “expected.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have set the range of disclosed revolution rates by which to detect defects in terms of .

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liszka in view of Miyasaka, and in further view of Gao (US 2015/0233792 A1).

As to claim 6, the combination of Liszka and Miyasaka teach the method of claim 1, including “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” “using” “matching environmental spectral components.”
The combination of Liszka and Miyasaka does not teach “performed using interpolated” “components.”
Gao teaches “performed using interpolated” “components (paragraphs [0039]-[0040]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Gao’s teaching of using interpolation for the multiplication disclosed or otherwise rendered obvious by the combination of Liszka and Miyasaka.  The motivation would have been to enhance the resolution of the matching between the calculated and measured patterns to be multiplied in a sensory environment that is limited by a sampling rate of the measurement sensors (e.g., Liszka’s sensors S1-Sn).

As to claim 7, the combination of Liszka and Miyasaka teaches the method of claim 1 including “multiplying, by the computer, each pattern component of the one or more patterns 
The combination of Liszka and Miyasaka does not teach “performed using quadratic peak interpolated” “components.”
Gao teaches “performed using quadratic peak interpolated” “components (paragraphs [0039]-[0040]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Gao’s teaching of using quadratic peak interpolation for the multiplication disclosed or otherwise rendered obvious by the combination of Liszka and Miyasaka.  The motivation would have been to enhance the resolution of the matching between the calculated and measured patterns to be multiplied in a sensory environment that is limited by a sampling rate of the measurement sensors (e.g., Liszka’s sensors S1-Sn).  Utility of applying a quadratic peak form of interpolation is further suggested by Thomson (US 2017/0108406 A1) (paragraph [0020], spectral vibration energy typically expressed in quadratic form of the magnitudes).

As to claim 14, the combination of Liszka and Miyasaka teaches the computer program product of claim 9 including “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” “using” “matching environmental spectral components.”
The combination of Liszka and Miyasaka does not teach “performed using interpolated” “components.”
Gao teaches “performed using interpolated” “components (paragraphs [0039]-[0040]).”
1-Sn).

As to claim 15, the combination of Liszka and Miyasaka teaches the computer program product of claim 9 including “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” “uses” “matching environmental spectral components.”
The combination of Liszka and Miyasaka does not teach “uses quadratic peak interpolated” “components.”
Gao teaches “uses quadratic peak interpolated” “components (paragraphs [0039]-[0040]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Gao’s teaching of using quadratic peak interpolation for the multiplication disclosed or otherwise rendered obvious by the combination of Liszka and Miyasaka.  The motivation would have been to enhance the resolution of the matching between the calculated and measured patterns to be multiplied in a sensory environment that is limited by a sampling rate of the measurement sensors (e.g., Liszka’s sensors S1-Sn).  Utility of applying a quadratic .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liszka in view of Miyasaka, and in further view of Thomson (US 2017/0108406 A1).

As to claim 8, the combination of Liszka and Miyasaka teaches the method of claim 1 including “adding, by the computer, the pattern components together.”
The combination of Liszka and Miyasaka does not teach wherein the adding, by the computer, the pattern components together is “performed using a root sum squared (RSS) method.”
Thomson teaches “wherein the adding, by the computer, the pattern components together is performed using a root sum squared (RSS) method (paragraphs [0038], [0069], and [0116]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have incorporated the Thomson’s teaching of using root sum squared to add pattern components into the teachings of Liszka as modified by Miyasaka.  The motivation would have been to utilize a well-known spectral summation technique that systematically accounts for the potentially wide range of uncertainties in ascertaining correlation results (matching) in complex data sets such as machinery vibration data.

As to claim 16, the combination of Liszka and Miyasaka teaches the computer program product of claim 9 including “adding, by the computer, the pattern components together.”
The combination of Liszka and Miyasaka does not teach wherein the adding, by the computer, the pattern components together is “performed using a root sum squared (RSS) method.”
Thomson teaches “wherein the adding, by the computer, the pattern components together is performed using a root sum squared (RSS) method (paragraphs [0038], [0069], and [0116]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have incorporated the Thomson’s teaching of using root sum squared to add pattern components into the teachings of Liszka as modified by Miyasaka.  The motivation would have been to utilize a well-known spectral summation technique that systematically accounts for the potentially wide range of uncertainties in ascertaining correlation results (matching) in complex data sets such as machinery vibration data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Analogous devices and methods are represented by Klos (US 8,438,925).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863